Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 1, lines 10-11 features and claims 6, 7, curved end together with lines 10, 11 feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Disclosure does not support claim 10 strength relationship.  The figure 6 pin base is of greater or equal height than the tip and its bending strength be at least equal to that of the body.  Applicant in Remarks refers page 8 lines 7, 8 to various ways to harder the tips however none of these are in disclosure, which calls for a uniform strip of material to form the contact with only side edge material to increase strength.  
Claims 2, 3, 9, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims call for features non-consistent with claim 1, lines 10-11.
Claims 1-11, 21 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weller 6488549.
Figure 3, power pin has body 170 base near 44 and tip 62 the tip read as three sections, center part between holes read as ablative tip and outer section read as support materials that do not connect to edges of the body 170.  
Claims 2, 3, 10, 21, treated as best understood obvious variant of Weller is pin structure.  Claims 4, 11, features read as obvious variants.  Claim 5, reads on Weidler as applied.  Claim 6, 7, obvious to use curved  end as choice with no new result.  Claim 8, met by Weller.  Claim 9 readable on reference.  
Claims 1-11, 21 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Douty 585.
For claims 1, 5, Douty figure 7, includes a connector power pin 122 with a body as base and a front edge readable as formed of a trapezoidal ablative tip with a terminal edge support material strips on each side of the tip and outer strips that include top and bottom edges, so that the support material does not connect between the terminal edge and top or bottom edges of the power pin.
Claims 2, 3, 10, 21, seen as indefinite but as best understood included in rejection as obvious variants.  Claims 6, 7, 8, 9, 11, taught by Douty or deemed obvious variations.  
Note for claim 1, applicant uses claim languages to label or map features on a metal blade.  The labels reflect intended use but no structural distinction.  The same use of labels may be applied to Douty  pin 122.  
In addition, for claim 10, it seems that the pin front end near numeral 122 would have greater strength that the base which is divided to form space for 122.  Obvious it would be so formed.  
Claims 12-15 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schmidt 864.
For claims 12, 13, Schmidt figures 2, 3, connector includes contacts 80, 85 insulator 60 with ports 64 contacts in the ports and an unbroken skirt at lines 254, 54 and the connector positioned in a device opening.  Terms “at each lateral end…body” do not define over the Schmidt skirt.  In addition, should it be at issue, also obvious to omit portions of the skirt and leave only end portions to save material.  Claim 14, the skirt contacts a wall of the housing and claim 15 terms do not define over Schmidt usage.  
Claims 17-20 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Douty 585 alone or taken in view of Nguyen 6411426, Schmidt 864 and Weller 549.
For claim 17, Douty figure 1 includes male connector 100 with pins 122, a female connector 10, with ports and receiving contacts 36, and a skirt 46. The contacts 10 are readable as having a body and a tip, the tip considered as having a central part and support to each side of central part. The skirt is readable as continuous and unbroken. Since the term is intend as readable on applicants figures 5-2 skirt with fastener 540 to should be readable on Douty skirt. In addition, as alternative, also obvious to omit polarization parts 68 78 the skirt then with only holes more clearly readable as unbroken Above adequate but should the skirt matter be at issue as alternative obvious to use a less complex. skirt in view of Schmidt at 254 (54 in spec) and Nguyen figure 2A but with use of glue as in Schmidt for retention to the panel. This would lower cost.  Douty terminal pins 122 readable as discussed for claim 1 with ablative tip and strips of support material to each side.
As alternative, should Douty pins 122 be at issue, also obvious to use pins like those of Weller at 172 with tip 168 applied as discussed for claim 1.  This would enable less corrosion.  Claims 18, 19, 20 treated as obvious design matters.  
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Douty in view of Schmidt.
Douty figure 7 connector includes insulative body 42, ports 52 contacts in the ports and a skirt 46 with portions at each lateral end but is broken by ports 70 and holes for bolts.  Obvious to omit posts 70 since not essential and to use an unbroken skirt  with glue attachment in view of Schmidt at 254, 54.  This enables low cost usage.  Note skirt that fully surrounds body also meets claim 12 “at each end” terms.  
Applicant's arguments filed with the amendment have been fully considered but they are not persuasive. Arguments as to  USC 112 rejection answered above.  Drawings objection to claim 10, feature withdrawn.
For claim 1, the terms stated define no structure to overcome the prior art.  Applicants refers to ablative tips with material at edges of the tips.  This is just what prior art shows. The Douty  fig 7  piin  nay be viewed as having a central tip at line 122  and strengthening material   to each lateral side of the designated  tip  Such  use of terms  provides no structural distinction  over  the contact 122  hence does not overcome the rejection
Douty pin 122 is readable as having a central ablative tip with strengthening strip material at each edge but without extending to top or bottom edges.  For claim 12, the Schmidt, Nguyen skirts while completely about body also form skirt at each lateral end hence meet claims languages.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832